Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 24, 2021. Claim 9 which is drawn to figure 7 (Species IV) and claim 10 which is drawn to figures 8 (Species V) and 9 (Species VI) which are non-elected Species therefore claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). The petition decision mailed on June 10, 2021 stated that the subject matter of Figures 3 and 4 (which do not include the type of structure for temporarily attaching the elongated body and were used to broadly disclose the overall generic concept of the applicant’s use for the invention) will be examined together along with which ever single species that Petitioner elects in response to that requirement. In regards to the claims regarding the process invention claims 11-13, claims 11-13 do not depend from claim 1 in its entity, claim 11-13 only depend from the elongated body of claim 1 which does not include all of the limitations (excluding the plurality of spaced apart projections) within claim 11 therefore claims 11-13 have been withdrawn. The , 
Both the left metal lattice and the right metal lattice are composed of any structural material known in the art which can support the weight of the materials and the wires. Such structural materials include, but are not limited to metal, plastic and the like. Examples of structural metal materials include steel, aluminum, etc. In the embodiment of Figure 5, the left and right metal devices are mechanically secured with clamps. The prongs may also be secured to the lattices with clamps, for example. As discussed, the same color wires hook around the same metal prong. For example, all the copper-colored wires are grouped together and hook around the same metal prong whereas all the white-colored and black-colored wires are separately grouped together and hook around different metal prongs from those which hold the copper-colored wires.

Based on the applicant’s electing Species I drawn to Figure 5, the specification only supports the structure for temporarily attaching the elongated body to a side of the electrical panel enclosure being clamps therefore withdrawal of claims 11-13, 9, and 10 are proper. The applicant’s argument that the various inventions do not result in a serious examination and a search burden to the examiner is a general allegation without specifically pointing out how searching each invention is not a burdensome search. The examination of the multiple inventions will result in a search burden since the inventions require a different field of search including different classes/subclasses or electronic resources, and/or employing different search queries using varying search terms, and/or the prior art applicable to one invention would not likely be applicable to another invention and/or the inventions. The examination of multiple inventions will raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph therefore resulting in a serious examination.  Since the applicant has not submitted persuasive arguments that the embodiments are not distinct from one another, the requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamp for elected species I Figure 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: structure for temporarily attaching the elongated body to a side of the electrical panel in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The applicant does not provide a clear and concise disclosure of the actual structure for temporarily attaching the elongated body to a side of the electrical panel enclosure used within elected Species I drawn to Figure 5. The specification discloses of a clamp as the structure for the structure for temporarily attaching to the elongated body however the type of clamp has not been disclosed and described in detail therefore the specification fails to comply with the written description requirement. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a plurality of spaced apart projections" in line 8. Claim 2 recites “at least four spaced apart projections”, the examiner can not determine if the “at least four spaced apart projections” are included within the “plurality of spaced apart projections” or the at least four spaced projections are in addition to and separate from the plurality of spaced apart projections therefore the claim is indefinite and confusing. 

Claim 1 recites the limitation "plurality of spaced apart projections" in line 8. Claim 3 recites “one or more additional projections”, the examiner can not determine if the “ one or more additional projections” are included within the “plurality of spaced apart projections” or one or more additional projections are in addition to and separate from the plurality of spaced projections therefore the claim is indefinite and confusing. 
Claim 4 recites the limitation "one" in line 1. The examiner can not determine what “one” is referring to therefore the claim is indefinite and confusing. 
Claim 4 recites the limitation "the other" in line 1. The examiner can not determine what “the other” is referring to therefore the claim is indefinite and confusing  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "right vertical side" and "left vertical side panels." The claims later refer to "a side of the electrical panel enclosure" when describing the elongated body includes a structure for temporarily attaching the elongated body to a side of the electrical panel enclosure. The claims could reasonably be construed as referring to the right vertical side panel or the left vertical side when reciting "a side." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in  
Claim 7 recites the limitation "a side of the electrical panel enclosure" in line 2.  Claim 1 recites, “a side of the electrical panel enclosure” in line 5 therefore claim 7 is confusing and indefinite. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Kazda DE2833564. The applicant is reminded that the wires and electrical enclosure are not positively claimed therefore the prior art only need to be capable of performing the functions related to the wires and electrical enclosure (https://forums.mikeholt.com/threads/new-sqd-loadcenters-w-qwik-grip.136582/ teaches that it is known to have an organizer attached to side panels flanges a first gap designated for bare ground wires, a second gap designated for white-jacketed neutral 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (gaps
plurality of projections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (gaps
structure for temporarily attaching including side slot)]
    PNG
    media_image1.png
    473
    643
    media_image1.png
    Greyscale

Kazda discloses all of the limitations of the claimed invention except for the projections having a length and a spacing in range of 1 to 5 inches. It would have been obvious matter of engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the projections having a length and a spacing in range of 1 to 5 inches since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Kazda discloses all of the limitations of the claimed invention except for the projections extend outwardly from the surface at an angle between 15 and 90 

Claims 1-7  is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Reichle 4641225. The applicant is reminded that the wires and electrical enclosure are not positively claimed therefore the prior art only need to be capable of performing the functions related to the wires and electrical enclosure (https://forums.mikeholt.com/threads/new-sqd-loadcenters-w-qwik-grip.136582/ teaches that it is known to have an organizer attached to side panels flanges a first gap designated for bare ground wires, a second gap designated for white-jacketed neutral wires, and a third gap for black-jacketed hot wires, therefore providing evidence this method of organizing wires is conventional). Reichle discloses a device for organizing the process of connecting wires within an electrical enclosure having right and left vertical side panels with flanges having front- facing surfaces, the device comprising: an elongated body; wherein the elongated body includes a structure (31) for temporarily attaching the elongated body to a side of the electrical panel enclosure such that the elongated body is vertically oriented when temporarily attached; and a plurality of spaced apart projections (32) extending outwardly from the elongated body, such that gaps (33) are formed between adjacent projections; whereby unconnected wires 
[AltContent: textbox (structure for temporarily attaching including side slot
gaps)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (plurality of projections)][AltContent: arrow]  
    PNG
    media_image2.png
    401
    291
    media_image2.png
    Greyscale

Reichle discloses all of the limitations of the claimed invention except for the projections having a length and a spacing in range of 1 to 5 inches. It would have been obvious matter of engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the projections having a length and a spacing in range of 1 to 5 inches since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
	Claim 8 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Kazda DE2833564 in view of King 20170294765. Kazda discloses all of the limitations of the claimed invention except for the structure further includes one or more clamps. King 

                                
    PNG
    media_image3.png
    543
    363
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    325
    665
    media_image4.png
    Greyscale



	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichle 4641225 in view of King 20170294765. Reichle discloses all of the limitations of the claimed invention except for the structure further includes one or more clamps. King teaches that it is known to have a device comprising an elongated body (23) and includes a structure for temporarily attaching including an elongated side slot (14, 14a) and including one or more clamps (12a) to attach the elongated body to right and left vertical sides of an electrical panel enclosure (see figures 1 and 2) . 

                                
    PNG
    media_image3.png
    543
    363
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    325
    665
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reichle to have included the structure includes an elongate side slot and further includes one or more clamps as taught King for the purpose of providing a more secure means of operatively releasably attach the body to a panel housing that prevents accidental removal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional device for organizing wires. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631